Citation Nr: 1024954	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by trouble sleeping. 

2.  Entitlement to an initial rating higher than 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from August 1981 to August 1985 
and from November 1986 to January 1994.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the Veteran's claim for service 
connection for a sleep disorder and granted service connection 
for a lumbosacral strain and assigned a 10 percent rating.  

In a December 2002 decision, the Board denied a higher rating for 
a lumbosacral strain and service connection for a sleep disorder.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2003, his representative and 
VA's Office of General Counsel filed a joint motion requesting 
that the Court remand these issues for further development and 
readjudication.  The Court granted the joint motion in a May 2003 
order and returned the case to the Board for compliance with the 
directives specified.  Pursuant to those directives, the Board 
remanded the claims in July 2003 and November 2004.  

In April 2005, the Board issued another decision denying service 
connection for a sleep disorder, and remanding the claim for a 
higher rating for a lumbosacral strain for additional 
development.  

The Veteran appealed the Board's April 2005 decision to the 
Court.  In a September 2007 memorandum decision, the Court 
remanded the claim for service connection for a sleep disorder to 
the Board for compliance with the directives specified.  In May 
2008, the Board in turn remanded both claims on appeal to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C.) for 
further case development. 

The Veteran's sleeping disorder claim is addressed in the REMAND 
portion of the decision below, and is again REMANDED to the RO 
via the Appeals Management Center.  VA will notify the Veteran if 
further action is required on his part. 


FINDINGS OF FACT

1.  Since January 22, 1994, considering the Veteran's pain and 
corresponding functional impairment, his low back disability has 
been manifested by moderate limitation of motion of the lumbar 
spine.  

2.  Since January 22, 1994, even considering the Veteran's pain 
and corresponding functional impairment, his low back disability 
has not been manifested by forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or by favorable ankylosis of 
the entire thoracolumbar spine.

3.  Since January 22, 1994, the Veteran's low back disability has 
not been productive of listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space or some of the above with abnormal mobility on forced 
motion.

4.  Since January 22, 1994, the Veteran's low back disability has 
not been manifested by intervertebral disc disease.

5.  Since January 22, 1994, the preponderance of the evidence 
shows that the Veteran does not have neurologic impairment of the 
right or left lower extremity.


CONCLUSION OF LAW

The criteria are met for an initial rating of 20 percent for 
lumbosacral strain.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71; 4.71a, Diagnostic Codes 5235-5243, 5285, 5286, 5292, 
5293, 5295 (2001, 2002, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veteran's low back claim arises from his disagreement with 
the initial evaluation following the grant of service connection.  
Once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the RO has taken appropriate action to 
comply with the duty to assist the Veteran through obtaining 
service treatment records (STRs), and extensive VA outpatient 
records.  The RO has arranged for the Veteran to undergo several 
VA Compensation and Pension examinations.  See 38 C.F.R. §4.1 
(for purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  In support of his claim, the Veteran has provided 
several personal statements.  He has not requested the 
opportunity for a hearing at any point.  There is no objective 
indication of any additional available evidence or information 
that has not already been obtained.  The record as it stands 
includes sufficient competent evidence to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim 
being decided have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations.  That is to say, "the record 
has been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Thus, the Board will adjudicate the claim on the merits. 

Background and Analysis 

Effective September 26, 2003, during pendency of this appeal, VA 
revised the criteria for evaluating musculoskeletal disabilities 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Veteran's lumbosacral spine disorder must therefore be 
evaluated under both the former and revised criteria, though the 
revised criteria may not be applied at any point prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g)  (West 
2002 & Supp. 2009); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 
7-2003 (Nov. 19, 2003).

38 C.F.R. § 4.71a, Diagnostic Code 5295, as in effect prior to 
September 26, 2003, pertained to lumbosacral strain, and provided 
for a 10 percent rating for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, with unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating required severe 
lumbosacral strain that included listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion. 

Diagnostic Code 5292 provided for the evaluation of limitation of 
motion of the lumbar spine.  A 10 percent rating was warranted 
for slight limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a maximum 40 percent rating for a 
severe limitation of motion. 

The terms "moderate" and "severe" among other components of 
the rating criteria are not expressly defined in the rating 
schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6. 

Since the September 26, 2003, regulatory revision, disorders of 
the lumbosacral spine are to be evaluated in accordance with VA's 
General Rating Formula for Diseases and Injuries of the Spine. 
 
This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of the 
height. 
 
A 20 percent rating is for assignment upon a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
a combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of the 
cervical spine of   15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms 'flare up,' such as 
during prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  Id; see also 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Rating criteria is also available for intervertebral disc 
syndrome under Diagnostic Code 5293 prior to September 26, 2003, 
and under Diagnostic Code 5243 thereafter.   The criteria are 
based on Incapacitating Episodes. An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1.  However, as the Veteran has not 
been diagnosed as having intervertebral disc syndrome and as 
there is no evidence of record of incapacitating episodes as 
defined in the diagnostic code, these criteria do not apply.  

In this case, the Veteran underwent a VA general medical 
examination in July 1996.  He presented with low back pain since 
basic training in 1982. Range of motion of the lumbosacral spine 
consisted of flexion to 80 degrees, extension to 20 degrees, 
right and left lateral flexion to 40 degrees, and right and left 
rotation to 50 degrees.  X-rays were negative.  The diagnosis was 
of low back pain. 

On VA examination again in August 2001, the Veteran reported 
having had pain, weakness, fatigue, lack of endurance and 
stiffness.  He stated that he would get muscle spasms that could 
be caused by standing, sitting, or anything that fatigued the 
muscles in his back.  Physical examination of the lumbar spine 
revealed painful motion on the right side of the low back during 
range of motion.  There was no apparent muscle spasm or weakness, 
and no tenderness.  There was a positive straight leg raise test 
on the right at 35 degrees and positive on the left at 45 
degrees.  Range of motion consisted of 90 degrees flexion, 35 
degrees extension, 40 degrees right and left lateral bending, and 
35 degrees right and left rotation, with pain.  There was pain, 
fatigue, weakness and lack of endurance, with pain being the most 
significant, and X-rays showed mild diffuse lumbar spondylosis, 
but no significant disc space disease.  The diagnosis was of 
chronic lumbosacral strain with bulging discs at L3 through S1.  

Upon examination in October 2005, the Veteran reported having 
constant pain in this low back that was worse with activity.  He 
stated that the discomfort radiated into both lower extremities.  
He also complained of discomfort in his neck and most of his 
joints.  A physical examination revealed that the Veteran was 
able to ambulate normally and required no assistive device.  The 
lumbar spine had discomfort in the lumbosacral area and both 
iliac crests, though there was no tenderness to palpation of 
these areas.  The Veteran could bend forward at the waist to 70 
degrees, with extension of 10 degrees.  He had normal lateral 
bending and rotation.  No muscle spasm was appreciated.  Straight 
leg raise test was negative.  Sensation in the lower extremities 
was grossly normal, as was motor function.  Lumbar function was 
not additionally limited by fatigue, weakness, lack of endurance 
or incoordination after repetitive use.  The diagnosis was 
chronic lumbar strain, and fibromyalgia. 

The report of an October 2005 VA examination for fibromyalgia 
indicates in relevant part, that examination of the thoracolumbar 
spine revealed no complaints of radiating pain on movement.  
Muscle spasm was absent.  There was tenderness noted generally 
over the paraspinals.  There was negative straight leg raising.  
There was no ankylosis of the spine.  Range of motion consisted 
of flexion to 80 degrees, extension to 30 degrees, right and left 
lateral flexion to 30 degrees, and right and left rotation to 30 
degrees.  There was pain present at flexion to 50 degrees, 
extension to 20 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 20 degrees. 

The Veteran underwent orthopedic examination again in February 
2010.  He described the course of his back disorder since onset 
at progressively worse, and treated through various forms of pain 
relief medication.  There was reported fatigue, decreased motion, 
stiffness, weakness and spasms, with flare-ups every five to six 
months that lasted from three to seven days.  The Veteran did not 
use assistive devices for ambulation such as crutches or a cane, 
and was not wearing a back brace.  On physical examination, gait 
was normal.  There was no sign of any type of abnormal spinal 
curvature.  There were no objective abnormalities of the lumbar 
sacrospinalis.  There was no muscle spasm, localized tenderness 
or guarding severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  Muscle tone was normal.  Motor and 
sensory examination of the lower extremities was normal.  On 
range of motion testing, the Veteran demonstrated forward flexion 
to 70 degrees; extension to 30 degrees; right and left lateral 
flexion to 30 degrees; and right and left lateral rotation to 30 
degrees.  There was additional limitation with repetitive motion 
testing, primarily due to pain.  Following repetitive testing, 
the Veteran had forward flexion to 40 degrees, extension to 20 
degrees, right and left lateral flexion to 20 degrees, and right 
and left lateral rotation to 20 degrees.  The Veteran further 
reported occasional numbness down the posterior right leg with 
flare-ups and severe pain, but denied these symptoms on the day 
of the exam.  An x-ray showed degenerative changes of the 
lumbosacral spine with mild narrowing of the L5-S1 disc space.  
The diagnosis was lumbosacral strain. 

The Board finds that considering the above evidence, the criteria 
for a higher rating of 20 percent for lumbosacral strain since 
the January 22, 1994, effective date of service connection, have 
been met.  In reaching this conclusion, the Board is mindful of 
the change in rating criteria effective September 26, 2003, 
including the fact that the former rating criteria apply 
prospectively following the regulatory change.  See VAOPGCPREC 7-
2003.  Under the rating criteria from prior to September 26, 
2003, Diagnostic Code 5295 provided for a 20 percent rating for 
lumbosacral strain with muscle spasm on extreme forward bending, 
with unilateral loss of lateral spine motion in a standing 
position.  Also under the former criteria, a 20 percent rating 
was warranted for moderate limitation of motion of the lumbar 
spine. Applying the rating criteria pertaining to limitation of 
motion at Diagnostic Code 5292 throughout the relevant time 
period under review, a higher rating of 20 percent is assignable.

The medical evidence shows that, when considering pain and 
corresponding functional impairment, the Veteran's low back 
disability has been manifested by moderate limitation of motion 
of the low back.  See DeLuca.  The initial findings obtained from 
a July 1996 VA examination demonstrate what does not immediately 
appear to be abnormal range of motion, i.e., forward flexion at 
80 degrees, extension to 20 degrees, etc., but nonetheless are 
manifestly incomplete.  The examination provider did not indicate 
to any extent whether the Veteran had any further limitation of 
motion attributable to pain, weakness, incoordination, repetitive 
motion or other factors considered when evaluating functional 
loss.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  Subsequent VA 
examinations confirmed that this was indeed the case, that the 
Veteran had, overall, moderate functional impairment.  Upon VA 
examination in August 2001, though preliminary range of motion 
findings were at or near normal level, the examiner found that 
there was pain, fatigue, weakness and lack of endurance, with 
pain being the most significant.  Unfortunately, the examiner did 
not further quantify the extent of additional limitation of 
motion attributable to pain and other factors, as required per 
the DeLuca decision.  In reviewing this case, the Board is 
limited to the record before it.  However, though incomplete, 
there is substantial indication from the available evidence that 
he had considerable functional loss superimposed on his objective 
range of motion measurements during this time period. 

Moreover, upon VA examination in October 2005, the Veteran 
demonstrated forward flexion to 80 degrees, but then limited to 
50 degrees due to pain.  This strongly suggests only about half 
of retained capacity for the motion of forward flexion.  
Similarly, backward extension, lateral flexion in both 
directions, and rotation in both directions were all constrained 
to the level of 20 degrees when factoring in painful motion.  
Thus, applying the rule of factoring in functional loss from 
pain, weakness, and repetitive motion, the adjusted range of 
motion findings sufficiently establish moderate level range of 
motion.  For the reasons stated, this appears to be a fair 
characterization of the Veteran's level of disability based upon 
earlier VA examination findings as well.

In addition, there is consistent evidence at hand from an October 
2005 VA orthopedic examination, which found that the Veteran had 
forward flexion to 70 degrees, although backward extension to 
only 10 degrees.  Although the examiner did not note the presence 
of any functional loss, the substantial lack of backward 
extension demonstrated again corresponds to at least moderate 
limitation of motion of the lumbar spine.

Finally, the February 2010 VA orthopedic examination report 
reflects forward flexion initially measured at 70 degrees, but 
then further limited to 40 degrees following repetitive motion 
testing.  This measurement when adjusted for the effect of 
functional loss is again consistent with moderate limitation of 
motion, pursuant to the former Diagnostic Code 5292.  It also 
warrants mention that such finding belongs within the ambit of 
the 30 to 60 degrees range which pursuant to the revised rating 
criteria's General Rating Formula, will correspond to the 
assignment of a 20 percent disability evaluation.  Thus, a 20 
percent initial rating for lumbosacral strain is granted.

The basis for the above increase having been set forth, it 
briefly warrants mention that no higher rating is warranted than 
20 percent.  Considering the former rating criteria, the Veteran 
does not have severe limitation of motion, per Diagnostic Code 
5292, or any form of muscle spasm that would permit assignment of 
a compensable rating in accordance with Diagnostic Code 5295.  
Applying the revised criteria, the Veteran also does not manifest 
any form of ankylosis of the thoracolumbar spine so as to qualify 
for a 30 percent or higher rating.  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(indicating that ankylosis is complete immobility of the joint in 
a fixed position, either favorable or unfavorable).

Accordingly, a higher rating for lumbosacral strain of 20 percent 
is awarded under the rating schedule, effective from January 22, 
1994. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
lumbosacral strain under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  While the Veteran 
has been awarded a TDIU, this has been attributed to the impact 
of several service-connected disabilities.  The current medical 
evidence does not show that the Veteran is incapable of more 
sedentary forms of employment.  The Veteran's service-connected 
back disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a higher initial rating 
of 20 percent for lumbosacral strain.  This determination takes 
into full account the potential availability of any further 
"staged rating" based upon incremental increases in severity of 
service-connected disability during the pendency of the claim 
under review.  To the extent any higher level of compensation is 
sought, the preponderance of the evidence is against the claim, 
and thus the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

A 20 percent initial evaluation for lumbosacral strain is granted 
effective January 22, 1994, subject to the law and regulations 
governing the payment of VA compensation benefits. 

REMAND

The Board finds that regrettably, still further development 
action is required on the claim for service connection for a 
disorder manifested by difficulty sleeping, prior to issuance of 
a decision on this matter. 

In regard to service treatment history, on the Veteran's October 
1993 examination for purpose of separation, he checked the 
appropriate box for "frequent trouble sleeping" as to his 
reported symptoms and conditions. On a corresponding document 
elaborating as to all claimed medical conditions, the Veteran 
related that he had difficulty sleeping mainly when coughing a 
lot and having woken up from the coughing. There is no other 
record of the disorder claimed from during service.

A December 2003 VA outpatient clinical evaluation reveals the 
first post-service diagnosis of sleep apnea.  The Veteran was 
issued a CPAP machine intended for treatment of sleep apnea.  
Subsequent records refer to initial findings of sleep apnea 
having been made in early-2000. 

On May 2004, S.G., a private physician, reviewed the record and 
noted the Veteran's reports of snoring and excessive daytime 
somnolence during military service. He also noted that symptoms 
of sleep apnea "can easily be overlooked."  In this physician's 
opinion, it was "possible" the Veteran's sleep apnea began 
during military service. 

Thereafter, a January 2007 VA sleep study indicating primary 
snoring, but did not fully support a diagnosis of sleep apnea. A 
pulmonary consult that month indicated an impression of possible 
sleep apnea, and insomnia, the latter condition having had pain 
from fibromyalgia as a suspected contributing factor. 

The Veteran underwent a November 2008 VA psychiatric examination.  
The diagnosis included a mood disorder, a condition for which 
service connection is already in effect.  Also diagnosed was a 
chronic sleep disorder, related to both mental and physical 
causes including chronic pain from fibromyalgia, periodic limb 
movements of sleep, mood disorder, and posttraumatic stress 
disorder (PTSD).  The VA examiner further opined that the 
Veteran's current sleep disorder was at least as likely as not 
caused by or a result of mood disorder, not otherwise specified 
and PTSD. 

The RO sought a supplemental opinion from the November 2008 VA 
examiner clarifying the etiology of sleep difficulties.  In 
February 2010, the examiner responded that the Veteran had 
multiple diagnoses any or all of which could cause or contribute 
to sleep impairment including sleep apnea, mood disorder, PTSD, 
and chronic back pain, and it was not possible to determine 
which, if any, were causative without resort to speculation. 

Though the Board's May 2008 remand instructions were for the 
Veteran to undergo an examination addressing whether a sleep 
disorder was directly incurred in service, unfortunately the 
RO/AMC never insured that such an examination was provided. The 
only medical evidence thus far addresses a theory of secondary 
service connection. Thus, the conditions of the earlier Board 
remand were not met.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand confers upon the claimant, as a matter of law, the right 
to compliance with the remand directives).

As to secondary service connection, the Board likewise does not 
find the February 2010 opinion persuasive.  A mere recitation by 
the VA examiner that he or she cannot provide a medical opinion 
without resort to speculation by itself is not dispositive, where 
there is no clearly obvious rationale offered for why this was 
the case.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) 
(before relying on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the review of the evidence). 

For these reasons, the Board must remand this case once again, 
for a new VA medical examination and opinion.  It is requested 
that the examiner specifically address a theory of direct service 
connection, and in so doing confirm whether sleep apnea, or any 
other sleep disorder was directly incurred in military service. 
Moreover, the VA examiner should also address secondary service 
connection, and clarify whether a current sleep disorder is 
indeed attributable to one or more already service-connected 
disabilities. 

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO must schedule the Veteran for an 
appropriate VA examination to determine the 
likely etiology of his sleep disorder.  The 
claims folder must be provided to and 
reviewed by the examiner.  All indicated 
tests and studies should be performed, and 
all findings should be set forth in detail.  
The examiner must opine as to whether a sleep 
disorder, including but not limited to sleep 
apnea, is at least as likely as not related 
to or had its onset in service, taking into 
consideration the notation of sleep 
difficulty on his October 1993 separation 
examination, the May 2004 private medical 
opinion, and the Veteran's own assertions of 
sleep difficulties since separation from 
service. 

The VA examiner is further requested to offer 
an opinion on whether a sleep disorder, 
including sleep apnea, is etiologically 
related to one or more of the Veteran's 
service-connected disabilities, to include 
the aggregate impact of his service-connected 
disabilities.  The examiner should consider 
both initial causation of a sleep disorder by 
a service-connected disability, and the 
possibility that a sleep disorder has been 
permanently aggravated by the same.  

The examiner should include in the 
examination report  the rationale for any 
opinion expressed.  However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
but further explain in detail why it is not 
feasible to provide such a medical opinion 
based on both the evidence in the record and 
whether additional testing is necessary.  If 
such testing is necessary, the examiner 
identify what diagnostic studies would help 
resolve this question.

2.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an opportunity 
to respond before the file is returned to the 
Board for further appellate consideration.

No action is required of the Veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


